40 N.Y.2d 914 (1976)
The People of the State of New York, Respondent,
v.
James F. Helstrom, Appellant.
Court of Appeals of the State of New York.
Argued October 15, 1976.
Decided October 28, 1976.
Samuel J. Castellino, Public Defender (David M. Brockway of counsel), for appellant.
D. Bruce Crew, III, District Attorney (Peter C. Buckley of counsel), for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed on the memorandum at the Appellate Division (50 AD2d 685).